Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00343-CV

                               Rick REILEY and Gary K. Weddle,
                                         Appellants

                                                 v.

                   Pleas D. “Beau” ANDERSON, II and Margaret Anderson,
                                       Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 13-0074-CV
                          Honorable W.C. Kirkendall, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, this joint motion to dismiss appeals is
GRANTED, and this appeal is DISMISSED. The dismissal of this appeal does not alter or affect
the finality of the trial court’s judgment. Costs of the appeal are taxed against appellants.

       SIGNED August 14, 2013.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice